717 S.E.2d 744 (2011)
STATE of North Carolina
v.
Reginald Lewis PRATT.
No. 293P11.
Supreme Court of North Carolina.
October 6, 2011.
Charlesena Elliott Walker, Assistant Appellate Defender, for Pratt, Reginald Lewis.
Scott T. Slusser, Special Deputy Attorney General, for State of N.C.
Phil Berger, District Attorney, for State of N.C.

ORDER
Upon consideration of the petition filed on the 13th of July 2011 by Defendant in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."